 1   WO
 2                                   NOT FOR PUBLICATION
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   State of Arizona,                                   No. CR-19-08056-001-PCT-DJH
10                  Plaintiff,                           ORDER
11   v.
12   Sargon Bernard Folio,
13                  Defendant.
14
15          Pro se Defendant Folio filed a ninety-nine-page Notice of Removal, in which he
16   seeks the removal of a state criminal case against him to this Court. (Doc. 1). It appears
17   that Defendant Folio was convicted of a number of crimes related to driving while under
18   the influence of intoxicating liquor in Yavapai Superior Court. (Doc. 1 at 13). However,
19   the removal statute only applies to ongoing criminal proceedings and “clearly does not
20   apply to an appeal or petition for postconviction relief.” Johnson v. Washington, 2007 WL
21   2377141, at *2 (W.D. Wash. Aug. 15, 2007). In the Notice of Removal, Defendant does
22   not cite to an ongoing case, instead he attaches exhibits that appear to indicate that he is in
23   the process of appealing his criminal conviction in state court. (Doc. 1 at 13).
24          Moreover, Defendant filed a document titled “Motion to Have All Rules of Federal
25   Rules of Criminal Procedure Struck,” in which he provides that the instant case begun on
26   May 5, 2016. (Doc. 2). Thus, even if his criminal case was still ongoing in the state court,
27   removal would be untimely. See 28 U.S.C. § 1445 (b)(1) (“A notice of removal of a
28   criminal prosecution shall be filed not later than 30 days after the arraignment in the State
 1   court, or at any time before trial, whichever is earlier, except that for good cause
 2   shown . . .”). Additionally, in Defendant’s “Motion to Have All Rules of Federal Rules of
 3   Criminal Procedure Struck,” he “demand[s] that all the so called rules of this so called
 4   justice system be struck as [he] believe that [he] should not be held to the same standers
 5   [sic] as a lawyer.” (Doc. 2). While the pleadings of pro se litigants are to be construed
 6   liberally; however, even pro se litigants must comply with the Federal Rules of Criminal
 7   Procedure and the Local Rules of District Court for the District of Arizona. See Reyes v.
 8   City of Phoenix, 2018 WL 4377161, at *3 (D. Ariz. Sept. 14, 2018). Thus, even though
 9   Defendant is pro se he must still comply with the Rules.
10         Here, Defendant’s Notice of Removal fails to identify any ongoing state criminal
11   proceeding; therefore, Defendant improperly removed his case to this Court. Accordingly,
12         IT IS ORDERED that all pending motions are denied and the Clerk shall remand
13   this case to Yavapai County Superior Court re: P-1300-CR-201701207.
14         Dated this 28th day of March, 2019.
15
16
17                                               Honorable Diane J. Humetewa
18                                               United States District Judge

19
20
21
22
23
24
25
26
27
28


                                               -2-
